Case 4:08-cr-00315-WTM-CLR Document 1707 Filed 02/03/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. CR408-315

ANTONIO DAWON WOODLEY,

Defendant.

mee eee oe ee

 

ORDER
Before the Court is Defendant Antonio Woodley’s Motion for
Reconsideration (Doc. 1704), which the Government has opposed
(Doc. 1706). In his motion, Defendant seeks reconsideration of
this Court’s order denying his motion for sentence reduction.
(Doc. 1701.) Defendant argues that the Court, in its prior
order, “never pointed specifically to anything in particular

that was or was not applicable in denying [Defendant’s] 3582

motion for sentence reduction” and “did not consider
{[Defendant’s] motion in its entirety . .. .” (Doc. 1704 at 1.)
Despite Defendant’s contentions, the Court did consider

Defendant’s eligibility for a reduced sentence pursuant to § 404
of the First Step Act. (Doc. 1701 at 2.) The Court, however,
ultimately denied Defendant’s motion because the First Step Act
only applies to certain offenses involving cocaine base, and
Defendant was attributed only with cocaine hydrochloride. (Id.)

Additionally, the Court noted that Defendant was sentenced
Case 4:08-cr-00315-WTM-CLR Document 1707 Filed 02/03/21 Page 2 of 2

pursuant to 21 U.S.C. § 841(b)(1)(C), which was not amended by
the Fair Sentencing Act. (Id.) For these reasons, the Court
found that Defendant was not convicted of a “covered offense”
for the purposes of the First Step Act and was, therefore, not
eligible for a sentence reduction. (Id.) Based on the foregoing,
the Court can find no reason to disturb its prior order.
Accordingly, Defendant’s motion (Doc. 1704) is DENIED.!

aR
SO ORDERED this SF = day of February 2021.

ZA P2e tee cK

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

1 Also pending before the Court is Defendant’s Motion for Status
Review, in which Defendant requests that the Court review his
motion for sentence reduction. (Doc. 1699 at 1-2.) As the Court
has already ruled on Defendant’s motion for sentence reduction,
Defendant’s motion for status review (Doc. 1699) is DISMISSED AS

MOOT.
